DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the face" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant is claiming a face of the implement or referring to the front surface.
Claim 5 recites the "the first and second points" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is claim 5 meant to depend from claim 2 instead of claim 1?
Claim 6 recites the "the first and second points" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Is claim 6 meant to depend from one of claims 2 or 5, instead of claim 1?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3-4, 7, 9-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo, US 2003/0077107.
	Kuo discloses the claimed invention including an oral care implement comprising a handle (21), a head extending along a longitudinal axis from a proximal end to a distal end (3, Figures 1a-1b), the head comprising: a front surface (front surface of 3, shown in Figure 1a), a rear surface opposite the front surface (back surface of 3, at reference numeral 25 in Figure 1b), a peripheral surface extending between the front and rear surfaces and defining a perimeter of the front surface (perimeter of 7, see Figures), a plurality of tooth cleaning elements extending from the front surface (15), an integrally formed elastomeric component (5, paragraph 0062) including: a bumper portion that forms a distal-most section of the peripheral surface (portion 5 that is distal-most on the periphery as shown in the Figures), a wall portion located along a distal-most section of the perimeter edge and protruding above the front surface (wall segment 13, see Figures 1a-2f), a soft tissue cleanser on the rear surface of the head (100, Figure 2f; see paragraph 0068), the soft tissue cleanser comprising a plurality of protuberances (102, 104, see Figures 2d and 2f). Regarding claim 3, the wall portion is free of through holes (in that one portion of a wall segment 13 is free from holes, see Figures). Regarding claim 4, the head comprises a base portion formed of a rigid plastic (thermoplastic, paragraph 0065) and the elastomeric component is injection molded to the base portion (paragraph 0032). Regarding claim 7, the wall portion terminates at a distal surface that is convex (in that 10 is convex, see Figures 2b-2c or alternatively the convex arc formed by the top of the wall 5 at peak 19, see Figures 1c-1d). Regarding claim 9, the bumper portion is connected to the soft tissue cleaner at one or more bridge portions of the integrally formed elastomeric component (bridge portion is any portion connecting the bumper portion to the soft tissue cleanser, the edge portion, see Figure 2b, 2c, 2f). Regarding claim 10, the integrally formed elastomeric component covers a portion of the peripheral surface of the head and a peripheral portion of the rear surface of the head (in particular see Figures 1a, 1b, 2b, 2c, 2d, 2f). Regarding claims 11-12, the integrally formed elastomeric component comprises an annular portion located on a peripheral portion of the rear surface of the head that is adjacent to the peripheral surface of the head (annular portion at 23 in Figure 1b or the end of segments 13 form an annular portion of a peripheral portion of the rear surface where it connects to 10 or 100 in Figures 2b or 2d), wherein the annular portion surrounds the soft tissue cleanser (as the annular portion of the rear surface surrounds the cleanser 100). Regarding claim 16, there are a plurality of spaced apart ridges protruding from an outer surface of the bumper portion and an outer surface of the wall portion (157, Figures 1d-1e, paragraph 0066). 
2.	Claim(s) 1, 3, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, US 1,993,662.
	Green discloses the claimed invention including an oral care implement comprising a handle (10, Figure 1), a head extending along a longitudinal axis from a proximal end to a distal end (toothbrush head at 9, Figure 1), the head comprising: a front surface (front surface of the head, best shown in Figures 3 and 5), a rear surface opposite the front surface (back surface of the head, best shown in Figures 3 and 5), a peripheral surface extending between the front and rear surfaces and defining a perimeter of the front surface (perimeter of the head, see Figures 1, and 5; has a channel to receive 1 in Figure 5), a plurality of tooth cleaning elements extending from the front surface (9), an integrally formed elastomeric component (1, page 1 column 2 lines 4-6) including: a bumper portion that forms a distal-most section of the peripheral surface (portion 1 that is distal-most on the periphery as shown in the Figures), a wall portion located along a distal-most section of the perimeter edge and protruding above the front surface (4, 5 or 14, 15; see Figures), a soft tissue cleanser on the rear surface of the head (12, Figure 2), the soft tissue cleanser comprising a plurality of protuberances (12). Regarding claim 3, the wall portion is free of through holes (Figures 1 or 4). Regarding claim 6, the wall portion has a substantially zero height at first and second points (where the wall ends, see Figure 4). Regarding claim 10, the integrally formed elastomeric component covers a portion of the peripheral surface of the head and a peripheral portion of the rear surface of the head Figures 1, 3, 5). 
3.	Claim(s) 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies, US 2004/0134007.
	Davies discloses the claimed invention including an oral care implement comprising a head (3) a plurality of tooth cleaning elements (unlabeled bristles extending upwardly from 4 in the Figures, also paragraph 0044), and a soft tissue cleaner (6) on the rear surface of the head (5; Figures 8 and 16 in particular), the soft tissue cleanser comprising: a plurality of first protuberances protruding from the rear surface of the head, each of the first protuberances having a height between a first predetermined height and a second predetermined height, the second predetermined height being greater than the first predetermined height (see marked up Figure 16), a plurality of second protuberances protruding from the rear surface of the head, each of the second protuberances having a height between the second predetermined height and a third predetermined height, the third predetermined height being greater than the second predetermined height (see marked up Figure 16), and a plurality of third protuberances protruding from the rear surface of the head, each of the plurality of third protuberances having a height between the third predetermined height and a fourth predetermined height, the fourth predetermined height being greater than the third predetermined height (see marked up Figure 16). Regarding claim 19, the head comprises a longitudinal axis (length direction of the head 3), and wherein the plurality of second protuberances are located axially between a first set of the plurality of first protuberances and a second set of the plurality of first protuberances (see marked up Figure 16), and wherein the plurality of third protuberances are located axially between a first set of the plurality of second protuberances and a second set of the plurality of second protuberances (see marked up Figure 16).
[AltContent: textbox (3rd protuberances)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    309
    471
    media_image1.png
    Greyscale

[AltContent: textbox (sets of 2nd protuberances)][AltContent: textbox (sets of 1st protuberances)]


4.	Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann et al., US 2010/0043162.
	Zimmermann et al. disclose the claimed invention including an oral care implement comprising a head (12) a plurality of tooth cleaning elements (16), and a soft tissue cleaner (18) on the rear surface of the head (see Figures), the soft tissue cleanser comprising: a plurality of first protuberances protruding from the rear surface of the head, each of the first protuberances having a height between a first predetermined height and a second predetermined height, the second predetermined height being greater than the first predetermined height (first protuberances include 20, see Figures 1, 37-38, and 40 in particular), a plurality of second protuberances protruding from the rear surface of the head, each of the second protuberances having a height between the second predetermined height and a third predetermined height, the third predetermined height being greater than the second predetermined height (protuberances include 118 in Figures 37-38, some of 116 in Figure 40), and a plurality of third protuberances protruding from the rear surface of the head (protuberances include 246 and 128 in Figures 37-38, and protuberances 118 in Figure 40), each of the plurality of third protuberances having a height between the third predetermined height and a fourth predetermined height, the fourth predetermined height being greater than the third predetermined height (see Figures 37-38 and 40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 2003/0077107 in view of Gavney et al., US 6,859,969.
	Kuo discloses all elements previously described above, however fails to disclose that the wall portion extends along the perimeter in a continuous manner from a first point of the perimeter edge to a second point of the perimeter edge, the first and second points located on opposite sides of the longitudinal axis, wherein the wall portion has a maximum height at a third point of the perimeter edge. In Figure 1c and 1e of Kuo, the wall portion is shown to have a break so that it is not continuous between first and second points that are located on opposite sides of the longitudinal axis.
	Gaveny teaches that it is advantageous to have an elastomeric wall portion that extends along the perimeter in a continuous manner from a first point of the perimeter edge to a second point of the perimeter edge (513, 709, 759; Figures 5 and 7-8), the first and second points located on opposite sides of the longitudinal axis (Figures 5 and 7-8), wherein the wall portion has a maximum height at a third point of the perimeter edge (Figures 5 and 7-8 show that the wall has a maximum height at the distal end of the head along the longitudinal axis) and serve to provide curved wiping edges for cleaning teeth (column 8 lines 59-65, column 9 lines 40-51 and lines 60-66). Regarding claim 6, the wall has substantially zero height at the first and second points (where the wall ends at the points, see Figures 5 and 7-8). Regarding claim 8, the height of the wall portion increases from a first point located on a first side of the longitudinal axis to an apex and from a second point located on a second side of the longitudinal axis to the apex (there is an apex on 513, 709, 759; Figures 5 and 7-8).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal most wall member of Kuo so that it extends along the perimeter in an continuous manner from a first point of the perimeter edge to a second point of the perimeter edge, the first and second points on opposite sides of the axis, as taught by Gavney, so that the distal end of the implement can have a curved wall that is advantageous in cleaning and treating oral surfaces.
6.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo, US 2003/0077107 in view of Davies, US 2004/0134007.
	Kuo discloses all elements previously discussed above, however does not include that the protuberances of the soft tissue cleanser vary in height so that the distal ends lie on an arcuate plane. In Figure 2f, the protuberances (102, 104) form a somewhat arcuate plane but not due to their variance in height, they are mounted on an elevated surface (100).
	Davies teaches a toothbrush that includes protuberances (6) mounted on a rear surface of a brush head (5), and teaches that protuberances vary in height and lie on an arcuate plane (Figures 8 or 16) for an improved experience in oral care (paragraphs 0016-0017).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protuberances of Kuo so that they vary in height, as taught by Davies, in order to provide a configuration that is suitable for improved cleaning.
7.	Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al., US 2010/0043162.
	Zimmermann et al. disclose all elements previously disclosed above, however fails to disclose that in the embodiment of Figure 1 that the first, second, and third pluralities of protuberances have first, second, and third predetermined heights. In the embodiments of Figures 37-40 above, Zimmerman et al. discusses that the height of the protuberances increases in the middle to account for the shape of the head (paragraph 0175).
	Figure 1 shows an embodiment having a first plurality of protuberances (20) in a first annular zone (see marked up version of Figure 1), a second plurality of protuberances (24) in a second annular zone (see marked up version of Figure 1), and a third plurality of protuberances (25) in a third annular zone (see marked up version of Figure 1), wherein the first annular zone surrounds the second annular zone and the second annular zone surrounds the third annular zone (see marked up version of Figure 1). In this embodiment, the protuberances appear to be nearly the same height (Figures 1-3). 
[AltContent: textbox (third annular zone)][AltContent: arrow][AltContent: textbox (second annular zone)][AltContent: arrow][AltContent: textbox (first annular zone)][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image2.png
    552
    286
    media_image2.png
    Greyscale

	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second, and third annular zones of protuberances of Zimmerman et al. in the embodiment of Figures 1-3 to have first, second, and third heights that increase in height as taught by the embodiment of Figures 37-40, to account for the shape of the head.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,455,931 in view of Zimmermann et al., US 2010/0043162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘931 anticipates all of the claim limitations of 5, however does not include a soft tissue cleanser on the rear surface of the head comprising a plurality of protuberances. Zimmermann et al. teaches a similar oral care device having a plurality of protuberances on a rear surface of an oral care implement head (20, 24, 25) to aid in cleaning the tongue surfaces (paragraph 0010). It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the implement of claim 9 of ‘931 to include a soft tissue cleanser having plurality of protuberances on the rear surface, as taught by Zimmermann et al., in order to provide a tongue cleaning surface as part of a toothbrush head.
9.	Claims 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,455,931 in view of Zimmermann et al., US 2010/0043162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘931 anticipates all of the claim limitations of claims 18 and 20. Claim 10 of ‘931 is not verbatim, but includes additional limitations that defines the height as being measured from a rear surface of the head to a free end of the protuberance. 
Allowable Subject Matter
10.	Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg